                  Case 20-71049             Doc 15          Filed 12/11/20 Entered 12/11/20 09:55:02                                     Desc Main
  Fill in this information to identify your case:
                                                              Document     Page 1 of 9
  Debtor 1          Sandra K Wallace
                    __________________________________________________________________
                      First Name             Middle Name                 Last Name

  Debtor 2            ________________________________________________________________
  (Spouse, if filing) First Name             Middle Name                 Last Name


                                          Central District
  United States Bankruptcy Court for the: __________       of Illinois
                                                       District  of __________

  Case number         20-71049
                      ___________________________________________
   (If known)




 2IILFLDO)RUP 427
 Cover Sheet for Reaffirmation Agreement                                                                                                                        12/15
 Anyone who is a party to a reaffirmation agreement may fill out and file this form. Fill it out completely, attach it to the reaffirmation agreement,
 and file the documents within the time set under Bankruptcy Rule 4008.


 Part 1:        Explain the Repayment Terms of the Reaffirmation Agreement


1. Who is the creditor?             Bank and Trust Company
                                    __________________________________________________________________________________________________________
                                    Name of the creditor


2. How much is the debt?                                                                             5,645.82
                                    On the date that the bankruptcy case is filed          $__________________

                                                                                           5,645.82
                                    To be paid under the reaffirmation agreement $__________________

                                          296.29 per month for ______ months (if fixed interest rate)
                                        $________


3. What is the Annual               Before the bankruptcy case was filed ____________12.525_%
   Percentage Rate (APR)
   of interest? (See
   Bankruptcy Code                                                                         X Fixed rate
                                    Under the reaffirmation agreement ____________12.525_% 
   § 524(k)(3)(E).)                                                                         Adjustable rate
4. Does collateral secure
   the debt?                         No
                                    ✔ Yes.
                                             Describe the collateral.       2010 Chevrolet Travers
                                                                               ________________________________________________________________________

                                              Current market value                       5,375.00
                                                                               $__________________


5. Does the creditor assert         ✔ No
   that the debt is                 
   nondischargeable?                 Yes.    Attach an explanation of the nature of the debt and the basis for contending that the debt is nondischargeable.


6. Using information from       Income and expenses reported on Schedules I and J      Income and expenses stated on the reaffirmation agreement
   Schedule I: Your Income
   (Official Form 106I) and
   Schedule J: Your            6a. Combined monthly income from               2,970.39 6e. Monthly income from all sources
                                                                     $ _____________                                                     2,970.39
                                                                                                                                 $ ______________
   Expenses (Official Form         line 12 of Schedule I                                   after payroll deductions
   106J), fill in the amounts.

                                                                                2,871.00 6f. Monthly expenses
                                   6b. Monthly expenses from line 22c of – $ ___________                                                         –         2,871.00
                                                                                                                                                     $ ______________
                                       Schedule J

                                   6c. Monthly payments on all                –                0.00 6g. Monthly payments on all
                                                                                     $ ___________                                               –              0.00
                                                                                                                                                     $ ______________
                                       reaffirmed debts not listed on                                   reaffirmed debts not included in
                                       Schedule J                                                       monthly expenses

                                   6d. Scheduled net monthly income                        99.39 6h. Present net monthly income
                                                                                  $ ____________                                                              99.39
                                                                                                                                                     $ ______________
                                      Subtract lines 6b and 6c from 6a.                                   Subtract lines 6f and 6g from 6e.
                                      If the total is less than 0, put the                                If the total is less than 0, put the
                                      number in brackets.                                                 number in brackets.



 Official Form 427                                          Cover Sheet for Reaffirmation Agreement                                                    page 1
Case 20-71049   Doc 15   Filed 12/11/20 Entered 12/11/20 09:55:02   Desc Main
                           Document     Page 2 of 9
Case 20-71049   Doc 15   Filed 12/11/20 Entered 12/11/20 09:55:02   Desc Main
                           Document     Page 3 of 9




                                                  X
Case 20-71049   Doc 15   Filed 12/11/20 Entered 12/11/20 09:55:02   Desc Main
                           Document     Page 4 of 9




         X



                    X
    Case 20-71049   Doc 15   Filed 12/11/20 Entered 12/11/20 09:55:02     Desc Main
                               Document     Page 5 of 9




                                                                 2970.39


                                                                 2574.71

                                                                395.68

                                                                 296.29




X
Case 20-71049   Doc 15   Filed 12/11/20 Entered 12/11/20 09:55:02   Desc Main
                           Document     Page 6 of 9
Case 20-71049   Doc 15   Filed 12/11/20 Entered 12/11/20 09:55:02   Desc Main
                           Document     Page 7 of 9
Case 20-71049   Doc 15   Filed 12/11/20 Entered 12/11/20 09:55:02   Desc Main
                           Document     Page 8 of 9
Case 20-71049   Doc 15   Filed 12/11/20 Entered 12/11/20 09:55:02   Desc Main
                           Document     Page 9 of 9
